Name: 80/275/EEC: Commission Decision of 14 February 1980 approving the transport of certain quantities of beef carried out by the Danish intervention agency during 1979 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-03-12

 Avis juridique important|31980D027580/275/EEC: Commission Decision of 14 February 1980 approving the transport of certain quantities of beef carried out by the Danish intervention agency during 1979 (Only the Danish text is authentic) Official Journal L 066 , 12/03/1980 P. 0023****( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 295 , 30 . 12 . 1972 , P . 1 . ( 3 ) OJ NO L 249 , 17 . 11 . 1970 , P . 1 . ( 4 ) OJ NO L 68 , 10 . 3 . 1978 , P . 5 . COMMISSION DECISION OF 14 FEBRUARY 1980 APPROVING THE TRANSPORT OF CERTAIN QUANTITIES OF BEEF CARRIED OUT BY THE DANISH INTERVENTION AGENCY DURING 1979 ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 80/275/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2788/72 ( 2 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2305/70 OF 10 NOVEMBER 1970 ON THE FINANCING OF INTERVENTION EXPENDITURE IN RESPECT OF THE DOMESTIC MARKET IN BEEF AND VEAL ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 496/78 ( 4 ), AND IN PARTICULAR ARTICLE 3 ( 1 ) ( H ) THEREOF , WHEREAS , UNDER ARTICLES 1 , 2 ( 1 ) AND 3 ( 1 ) ( H ) OF REGULATION ( EEC ) NO 2305/70 , THE COSTS INCURRED IN TRANSPORTING CERTAIN BEEF HELD BY INTERVENTION AGENCIES ARE CHARGEABLE TO THE GUARANTEE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ; WHEREAS THE KINGDOM OF DENMARK HAS NOTIFIED THE COMMISSION OF THE REASONS FOR THE TRANSPORT DURING 1979 OF ABOUT 290 TONNES OF DEBONED BEEF TAKEN OVER BY ITS INTERVENTION AGENCY , AND HAS REQUESTED THAT THESE TRANSPORT OPERATIONS BE APPROVED ; WHEREAS THE REASONS GIVEN BY THE KINGDOM OF DENMARK JUSTIFY APPROVAL OF SUCH TRANSPORT ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 PURSUANT TO ARTICLE 3 ( 1 ) ( H ) OF REGULATION ( EEC ) NO 2305/70 , THE TRANSPORT DURING 1979 WITHIN THE KINGDOM OF DENMARK OF THE FOLLOWING QUANTITY OF BEEF TAKEN OVER BY THE DANISH INTERVENTION AGENCY IS HEREBY APPROVED : - ABOUT 290 TONNES OF BONED MEAT . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 14 FEBRUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT